UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7429



GLEN MARK, JR.,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; WARDEN VANYUR,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-372-H-5)


Submitted:   December 17, 1998            Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen Mark, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glen Mark, Jr., appeals from the district court’s order deny-

ing his motion to reconsider the denial of his 28 U.S.C.A. § 2241

(West 1994 & Supp. 1998) petition.   Our review of the record and

the district court’s opinion discloses no reversible error.    Ac-

cordingly, we affirm on the reasoning of the district court.   See

Mark v. United States, No. CA-98-372-H-5 (E.D.N.C. Sept. 17, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2